Citation Nr: 1124282	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  10-17 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability (back disability).  

2.  Entitlement to service connection for a left lower extremity disability, to include as secondary to a lumbar spine disability.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

4.  Entitlement to a dental disability for treatment purposes only.  


WITNESSES AT HEARING ON APPEAL

The Veteran and M.H.  




ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to April 2004 and from January to October 2005.  The Veteran testified that he also had Reserve duty until October 2009; however, his Reserve duty has not been certified as active service by the service department.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above which denied eight total issues, including those listed on the title page of this decision.  

The Veteran submitted a timely notice of disagreement as to all issues addressed in the August 2008 rating decision and he was sent a statement of the case that addressed all issues.  However, the Veteran submitted a substantive appeal, via VA Form 9, which limited his appeal to the four issues listed on the title page of this decision.  Therefore, the Board finds the Veteran only perfected an appeal as to those four issues and that those are the only issues that will be addressed in the decision herein.  See 38 C.F.R. § 20.200, 20.202.  

In May 2011, the Veteran and M.H. testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The most competent, credible, and probative evidence of record reflects that the Veteran has a current lumbar spine disability that was incurred as a result of his military service.  

2.  After resolving all reasonable doubt in favor of the Veteran, the Board concludes that the preponderance of the evidence reflects that he currently has a left lower extremity disability, depression, and a mood disorder that are the result of his lumbar spine disability.  

3.  After resolving all reasonable doubt in favor of the Veteran, the Board concludes that the preponderance of the evidence reflects that he has a noncompensable dental condition involving teeth number 8 and 9 that resulted from in-service trauma.  


CONCLUSIONS OF LAW

1.  A lumbar spine disability was incurred as a result of active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  

2.  A left lower extremity disability is secondary to service-connected lumbar spine disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2010).  

3.  Depression and a mood disorder are secondary to service-connected lumbar spine disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2010).

4.  The Veteran is eligible to receive VA dental treatment.  38 U.S.C.A. §§ 1101, 1110, 1712, 5107; 38 C.F.R. §§ 3.381, 17.161(c).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Lumbar Spine

Review of the record reveals that the Veteran has a current diagnosis of left L5 S1 herniated nucleus pulposis with gastroc left weakness.  He has also been variously diagnosed with low back subluxation with associated muscle spasm, chronic low back pain, suspected discogenic radiculitis, and lumbar disc disease.  See post-service treatment records dated December 2005, December 2007, July and August 2008; see also August 2009 statement from Dr. J.K.  The evidence shows that the Veteran's low back disability has required two surgical procedures, with an additional surgery scheduled for the future.  See post-service treatment records dated August 2008 and February 2009; see also May 2011 hearing transcript.  

The Veteran has asserted that service connection is warranted for his current lumbar spine disability because he injured his back during his tour in Iraq.  

At the May 2011 video hearing, the Veteran testified that he initially noticed back pain in April 2005 and that he believes his pain was related to the heavy equipment he operated during service, as well as the combat load he carried, which included six fully loaded magazines, an M-16 rifle, cab log, and plates.  He testified that he thought his back pain was merely a muscle ache and that he began taking Tylenol for the pain in April 2005.  The Veteran testified that he did not realize his back pain was a serious problem until six weeks after returning home from duty when he noticed his back was not improving.  He testified that he saw a physician for his back pain in approximately October 2005 and that he has received regular treatment for his back since that time.  

The service treatment records (STRs) do not contain any complaints, treatment, or findings related to a back disability.  Nevertheless, the Veteran is competent to provide evidence regarding events that occurred in service, including the onset of his symptoms therein.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  

The Board also finds that the Veteran's report of having back problems during service is credible because it is supported by the preponderance of the other evidence of record.  Indeed, while the STRs do not document a back problem during service, the Veteran has submitted lay statements from two individuals who served with him in Iraq who attest that the Veteran complained of back pain throughout their deployment to Iraq, which progressed during that time.  The lay statements reflect that the Veteran operated heavy equipment, was expected to work in full body armor for long periods of time, and was required to do heavy lifting during their deployment.  See lay statements from Cpl. J.D. and Sgt. J.H. dated February 2009.  The Board has no reason to doubt the veracity of the statements submitted by Cpl. J.D. and Sgt. J.H. and, thus, the Board finds that their statements corroborate the Veteran's report of having back problems during service.  

In addition, the evidentiary record contains a treatment record which reflects that the Veteran complained of, and sought treatment for, low back pain in December 2005, no more than two months after he was discharged from active duty.  In this regard, there is also evidence that shows the Veteran continued to seek treatment for low back pain following service, which he consistently reported had persisted since service.  See treatment records dated August and December 2007 and July 2008.  

The Board finds that the post-service treatment records corroborate the Veteran's report of back problems during service, as it shows that he consistently related his back problems to service while seeking treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

In addition to the foregoing, the Board finds that the post-service treatment records also corroborate the Veteran's report of continued back problems since service, as the evidence shows treatment immediately following service and continued thereafter.  

Therefore, the Board finds that, despite the lack of documented complaints or treatment during service, there is competent and credible evidence of back problems during service, which continued thereafter.  The Board also finds that there is competent, credible, and probative medical evidence of record that relates the Veteran's current lumbar spine disability to service.  

In support of his claim, the Veteran also submitted a statement from his treating physician, Dr. J.K., which relates the Veteran's current back disability to military service.  In a statement dated August 2009, Dr. J.K. noted that the Veteran was treated by his office for low back pain in December 2005 and periodically until 2008, after his return from Iraq where he worked as a heavy equipment operator.  Dr. J.K. specifically noted that work as a heavy machine operator can have a negative impact on the health of the low back and comes with a higher incidence of disc herniation and low back strain-type injuries.  After noting the progression of the Veteran's diagnosis and treatment, Dr. J.K. stated that it seems very likely that the Veteran's injuries are a direct result of the time he spent in Iraq.  

In evaluating this claim, the Board finds that Dr. J.K.'s August 2009 statement is the most competent, credible, and probative evidence of record that addresses the likely etiology of the Veteran's current lumbar spine disability.  Indeed, review of the record reveals that Dr. J.K. treated the Veteran in December 2005 and thereafter and there is no indication that he was not fully aware of the Veteran's past medical history.  Moreover, there is no contradicting medical evidence of record.  Therefore, the Board finds that Dr. J.K.'s August 2009 statement is of great probative value.  

Based on the foregoing, the Board finds the preponderance of the most competent, credible, and probative evidence of record supports the grant of service connection for a lumbar spine disability.  As noted, there is competent and credible lay evidence of back problems during service and thereafter, as well as competent, credible, and probative medical evidence which relates the Veteran's current lumbar spine disability to his military service.  Accordingly, the Board finds the Veteran's claim of service connection for a lumbar spine disability may be granted.  All reasonable doubt has been resolved in favor of the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Left Lower Extremity Disability

Service connection may be granted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  

The Veteran has asserted that service connection is warranted for a left lower extremity disability because his disability was incurred as a result of his, now, service-connected lumbar spine disability.  Indeed, the Veteran has testified that, after he returned from service, his left leg was tight and he thought he had pulled a hamstring, but his physicians told him he had a bulging disc in his back.  

The post-service treatment records reflect that, when the Veteran sought to establish care for his lumbar spine disability, he also variously complained of left lower extremity weakness, pain, and numbness, which he occasionally reported was radiating from his low back.  See treatment records dated December 2005, August and December 2007, and July 2008.  The evidence shows that the Veteran was diagnosed with a lumbar spine disc disability, with lumbar radiculopathy and persistent left leg pain and weakness, in addition to suspected discogenic radiculitis and left leg sciatica.  See treatment records dated July 2008, December 2007, and August 2009.  

After reviewing the evidence of record, the Board finds the preponderance of the evidence supports a finding that the Veteran's current left lower extremity disability, variously diagnosed as discogenic radiculitis and left leg sciatica, is related to his service-connected lumbar spine disability.  The medical evidence of record, which is considered the most competent, credible, and probative evidence of record, shows that the Veteran has consistently complained of and received treatment for left lower extremity symptoms and disability that occur in conjunction with and as a result of his lumbar spine disability.  There is no lay or medical evidence of record that suggests that the Veteran's left lower extremity symptoms are of any other etiologic origin and, in evaluating this claim, all reasonable doubt will be resolved in favor of the Veteran.  Accordingly, the Board finds the Veteran's claim of service connection for a left lower extremity disability may be granted, as secondary to his service-connected lumbar spine disability.  See Gilbert, supra.  

Acquired Psychiatric Disorder

Review of the record reveals the Veteran has been variously diagnosed with PTSD, depression, and a mood disorder due to a medical condition.  See treatment records dated October 2008 and March and August 2009.  It is important for the Veteran to understand that all psychiatric disabilities are evaluated identically. 

In January 2008, the Veteran filed a claim seeking service connection for PTSD, among other disabilities.  However, because the record reveals he has been diagnosed with other psychiatric disabilities, the Board will review the record to determine if service connection may be granted for any acquired psychiatric disability shown to have been incurred during or as a result of his military service, including any disabilities incurred as a result thereof.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In this context, the Board notes that the evidentiary record reflects that the Veteran has depression due to his chronic lumbar spine and left lower extremity pain.  See October 2008 VA treatment record.  The record also contains mental health treatment records which show that the Veteran has received treatment to cope with the effects of his lumbar spine surgery, including changes made to his employment due to physical restrictions.  Indeed, a March 2009 treatment record contains a diagnosis of a mood disorder due to a medical condition.  

Based on the foregoing, the Board finds there is sufficient evidence to grant service connection for an acquired psychiatric disorder, shown to include depression and a mood disorder, as secondary to the Veteran's service-connected lumbar spine disability.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, supra.  The nature and extent of the disability related to service is not before the Board at this time.  

Dental Claim

The Veteran has asserted that he is seeking entitlement to service connection for a dental disability for treatment purposes only.  He has testified that, when he was deployed to Iraq, his two front teeth were knocked back into his mouth, which required that medical professionals push the teeth back into position.  The Veteran testified that his teeth are now dying because of the in-service injury and that he wants to establish service connection for treatment purposes in case he has to get his teeth replaced in the future.  

The undersigned Veterans Law Judge noted on the record that the Veteran's two front teeth look like they are about to fall out.  See May 2011 hearing transcript.  

The STRs reflects that, in February 2005, the Veteran received dental treatment after being hit in the mouth by an elbow.  The Veteran's right upper incisor, tooth number 8, was subluxed and noted to be displaced into his mouth.  The STRs do not contain any additional complaints, treatment, or findings related to a dental disorder or disability.  

Disability compensation and dental treatment may be provided by VA for certain specified types of service-connected dental disorders.  However, after reviewing the evidentiary record, the Board finds the Veteran is not eligible for compensation for a dental disorder because the evidence does not reflect that his in-service trauma resulted in loss of teeth due to loss of substance of the body of maxilla or mandible without loss of continuity.  Indeed, a November 2009 VA Dental examination did not reveal any loss of bone, malunion or nonunion of the maxilla or mandible.  See 38 C.F.R. § 4.150.  

Nevertheless, the regulations provide classes of eligibility for VA dental treatment, defining the circumstances under which treatment may be authorized, which are designated as Classes I, II, II(a), II(b), II(c), IIR, III, IV, V, and VI.  See 38 C.F.R. § 17.161.  After reviewing the evidence of record, the Board finds the Veteran is eligible for VA dental treatment under Class II(a).  

The evidence reflects that the Veteran's two front teeth are malposed, i.e., not in the normal position.  See Dorland's Illustrated Medical Dictionary 983 (28th ed. 1994).  While impacted and malposed teeth are not generally considered for service connection for treatment purposes, the evidence reflects that the pathology of misplacement of these teeth occurred after the Veteran had 180 days of active service.  See 38 C.F.R. § 3.381.  Indeed, as noted, the evidence shows that the Veteran incurred in-service trauma to his front teeth in February 2005, after his first period of active duty service, which spanned 180 days.  See 38 C.F.R. § 4.150; Nielson v. Shinseki, 23 Vet. App. 56, 60-61 (2009).  

In this context, the Board also notes that, while the STRs only show trauma to tooth number 8, it is likely that the in-service trauma also affected tooth number 9, as it is noted that both of his two front teeth are currently malposed and there is no indication that he incurred any additional trauma to his teeth during or after service.  In this regard, the Board also notes that the Veteran has provided competent and credible lay testimony that both of his front teeth were affected by the trauma incurred during service.  Therefore, the Board will resolve all reasonable doubt in favor of the Veteran and find that both teeth numbers 8 and 9 were affected by his in-service trauma.  In evaluating this claim, the Board also notes that, unlike compensable service connection claims, claims for treatment purposes do not have a requirement that the in-service trauma result in any loss of body of the maxilla or mandible.  

Therefore, the Board finds the Veteran's claim of service connection for a dental disability for treatment purposes may be granted as he has a service-connected noncompensable dental condition involving teeth number 8 and 9 that resulted from in-service trauma, for which he may receive treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition.  See 38 C.F.R. § 17.161(c).  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2008 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his claims and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also informed the Veteran of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained the Veteran's service treatment records, as well as post-service treatment records dated from 2008 to 2011.  Significantly, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Veteran was also afforded a VA dental examination in November 2009, and afforded an opportunity to set forth his contentions at the hearing before the undersigned in May 2011.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for a lumbar spine disability is granted.  

Entitlement to service connection for a left lower extremity disability, as secondary to service-connected lumbar spine disability, is granted.  

Entitlement to service connection for depression and a mood disorder, as secondary to service-connected lumbar spine disability, is granted.  

Entitlement to service connection for a noncompensable dental condition involving teeth number 8 and 9 may be granted for treatment purposes only.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


